 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:17-CR-00115-TLN
11
                                     Plaintiff,             ORDER TO UNSEAL TRANSCRIPTS
12
                              v.
13
     PATRICK SLAVIN,
14
                                    Defendant.
15

16
            The United States moves for an order unsealing the transcripts of the evidentiary hearing that
17
     occurred before this Court on January 11–13, 2021. In support of its motion, the United States provides
18
     the following:
19
            1.        On January 11-13, 2021, pursuant to Sell v. United States, 539 U.S. 166 (2003), this
20
     Court held an evidentiary hearing regarding the government’s motion for an order authorizing the
21
     involuntary administration of medication to defendant in order to restore his competency to stand trial
22
     (“Sell Hearing”). (ECF Nos. 54, 55, and 57.)
23
            2.        Pursuant to a stipulation of the parties, this Court ordered the Sell Hearing sealed, until
24
     further order of the Court. (ECF No. 53.)
25
            3.        Following the Sell Hearing, the parties submitted briefing on whether the government
26
     met its burden to obtain an order authorizing the involuntary administration of medication to defendant
27
     in order to restore his competency to stand trial. (ECF Nos. 72, 73, and 74.)
28
            4.        On April 23, 2021, this Court entered an order granting the government’s motion. (ECF
                                                            1
30
 1 No. 75.)

 2          5.     On April 23, 2021, Defendant filed a notice of appeal from this Court’s order. (ECF No.

 3 76.) Defendant’s appeal was processed on April 26, 2021. (ECF No. 79.)

 4          6.     On April 23, 2021, Defendant filed a motion for a stay of execution of this Court’s order,

 5 pending interlocutory appeal, which the United States did not oppose. (ECF Nos. 77, 78.)

 6          7.     On April 26, 2021, this Court entered an order granting Defendant’s motion for a stay of

 7 execution of the Court’s order. (ECF No. 80.)

 8          8.     Given the public’s right of access to court proceedings, the United States requests that

 9 this Court order the transcripts of the Sell Hearing unsealed. See Oregonian Publ’g Co. v. U.S. Dist.
10 Court for the Dist. of Oregon, 920 F.2d 1462, 1465 (9th Cir. 1990) (“Under the first amendment, the

11 press and the public have a presumed right of access to court proceedings and documents.”).

12          9.     The United States conferred with Defendant’s counsel before filing this motion.

13 Defendant’s counsel does not object to the relief requested.

14          Having received and considered the Government’s motion, and good cause having been shown,
15 IT IS HEREBY ORDERED that the transcripts of the Sell Hearing that occurred on January 11–13,

16 2021, be, and are, hereby ordered unsealed.

17 DATED: June 29, 2021

18

19

20                                                          Troy L. Nunley
21                                                          United States District Judge

22

23

24

25

26
27

28

                                                        2
30
